 



Exhibit 10.CC
JOHNSON CONTROLS, INC.
2007 STOCK OPTION PLAN
(Adjusted to reflect 3-for–1 stock split effective September 14, 2007)
     1. Purpose and Effective Date.
     (a) Purpose. The Johnson Controls, Inc. 2007 Stock Option Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers and employees and (ii) to increase shareholder value. This
Plan will provide participants incentives to increase shareholder value by
offering the opportunity to acquire shares of the Company’s common stock, or
receive monetary payments based on the value of such common stock, on the
potentially favorable terms that this Plan provides.
     (b) Effective Date. This Plan became effective, and Awards granted under
this Plan, on and after January 24, 2007 (the “Effective Date”). Upon the
Effective Date, no new awards may be granted under the Johnson Controls, Inc.
2000 Stock Option Plan (the “2000 Stock Option Plan”).
     2. Definitions. Capitalized terms used in this Plan have the following
meanings:
     (a) “Administrator” means the Committee. In addition, the Chief Executive
Officer of the Company may act as the Administrator with respect to Awards made
(or to be made) to employees who are not Section 16 Participants or Section
162(m) Participants at the time such authority or responsibility is exercised.
     (b) “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least 50 percent” shall be used in
place of “at least 80 percent” each place it appears therein; and further
provided that solely for purposes of Sections 2(e), 2(m), 2(r), 9 and 14(b), the
phrase “at least 20 percent” shall be used in place of “at least 80 percent”
each place it appears therein.
     (c) “Award” means a grant of Options and/or Stock Appreciation Rights.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means: (1) if the Participant is subject to an employment
agreement with the Company or an Affiliate that contains a definition of
“cause”, such definition, or (2) otherwise, any of the following as determined
by the Administrator: (A) violation of the provisions of any employment
agreement, non-competition agreement, confidentiality agreement, or similar
agreement with the Company or an Affiliate, or the Company’s or an Affiliate’s
code of ethics, as then in effect, (B) conduct rising to the level of gross
negligence or willful misconduct in the course of employment with the Company or
an Affiliate, (C) commission of an act of dishonesty or disloyalty involving the
Company or an Affiliate, (D) violation of any federal, state or local law in
connection with the Participant’s employment, or (E) breach of any fiduciary
duty to the Company or an Affiliate.
     (f) “Change of Control” means the first to occur of any one of the
following events:
     (i) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then-outstanding Shares (the “Outstanding Company Common Stock”)
or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the

 



--------------------------------------------------------------------------------



 



following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company (as defined below) or
(4) any acquisition by any corporation pursuant to a transaction that complies
with Sections 2(f)(iii)(A) — 2(f)(iii)(C);
     (ii) Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
     (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company, or an Affiliated
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
          Notwithstanding the foregoing, for purposes of an Award that provides
for the payment of deferred compensation that is subject to Code Section 409A,
if a Change of Control triggers the payment of compensation under such Award,
then the definition of Change of Control herein shall be deemed amended to
conform to the requirements of Code Section 409A and the Administrator may
provide such an alternate definition of a Change of Control in the Award
agreement governing such Award.

2



--------------------------------------------------------------------------------



 



     (g) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.
     (h) “Committee” means the Compensation Committee of the Board (or a
successor committee with the same or similar authority).
     (i) “Company” means Johnson Controls, Inc., a Wisconsin corporation, or any
successor thereto.
     (j) “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months, as determined by the
Administrator. The Administrator may request such evidence of disability as it
reasonably determines.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
     (l) “Fair Market Value” means, per Share on a particular date, the closing
sales price on such date on the New York Stock Exchange, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such market. If the Shares are not listed on the New York Stock
Exchange, but are traded on a national securities exchange or in an
over-the-counter market, the closing sales price (or if there is no closing
sales price reported, the average of the closing bid and asked prices) for the
Shares on the particular date, or on the last preceding date on which there was
a sale of Shares on that exchange or market, will be used. If the Shares are
neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Administrator, in its
discretion, will be used. However, in connection with an exercise of Options, to
the extent the Participant sells any Shares acquired upon such exercise in a
market transaction on the date of exercise, the sale price(s) for any such
Shares shall be the Fair Market Value for such Shares.
     (m) “Inimical Conduct” means any act or omission that is inimical to the
best of interests of the Company or any Affiliate, as determined by the
Administrator in its sole discretion, including but not limited to:
(i) violation of any employment, noncompete, confidentiality or other agreement
in effect with the Company or any Affiliate, (ii) taking any steps or doing
anything which would damage or negatively reflect on the reputation of the
Company or an Affiliate, or (iii) failure to comply with applicable laws
relating to trade secrets, confidential information or unfair competition.
     (n) “Option” means the right to purchase Shares at a stated price for a
specified period of time.
     (o) “Participant” means an individual selected by the Administrator to
receive an Award.
     (p) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof.
     (q) “Plan” means this Johnson Controls, Inc. 2007 Stock Option Plan, as may
be amended from time to time.
     (r) “Retirement” means termination of employment from the Company and its
Affiliates (for other than Cause) on a date the Participant is then eligible to
receive immediate early or normal retirement benefits under the provisions of
any of the Company’s or its Affiliate’s defined benefit pension plans, or if the
Participant is not covered under any such plan, on or after attainment of age
fifty-five (55) and completion of ten (10) years of continuous service with the
Company and its Affiliates

3



--------------------------------------------------------------------------------



 



or on or after attainment of age sixty-five (65) and completion of five
(5) years of continuous service with the Company and its Affiliates.
     (s) “Rule 16b-3” means Rule 16b-3 as promulgated by the United States
Securities and Exchange Commission under the Exchange Act.
     (t) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act at the time in question.
     (u) “Section 162(m) Participants” means the Chief Executive Officer of the
Company (or person acting in such capacity) and the four highest compensated
officers (other than the Chief Executive Officer).
     (v) “Share” means a share of Stock.
     (w) “Stock” means the Common Stock of the Company, par value of $0.04-1/16
per share.
     (x) “Stock Appreciation Right” or “SAR” means the right to receive a
payment equal to the appreciation of the Fair Market Value of a Share during a
specified period of time.
     (y) “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entity in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.
     3. Administration.
     (a) Administration. The Administrator shall administer this Plan. In
addition to the authority specifically granted to the Administrator in this
Plan, the Administrator has full discretionary authority to administer this Plan
and all Awards, including but not limited to the authority to: (i) interpret the
provisions of this Plan, (ii) prescribe, amend and rescind rules and regulations
relating to this Plan, (iii) correct any defect, supply any omission, or
reconcile any inconsistency in any Award or agreement covering an Award in the
manner and to the extent it deems desirable to carry this Plan into effect and
(iv) make all other determinations necessary or advisable for the administration
of this Plan. All determinations of the Administrator are final and binding.
     (b) Delegation to Other Committees or Officers. To the extent applicable
law permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of the
authority and responsibility of the Committee. However, no such delegation is
permitted with respect to Awards made to Section 16 Participants or Section
162(m) Participants at the time any such delegated authority or responsibility
is exercised. The Board also may delegate to another committee of the Board
consisting entirely of Non-Employee Directors any or all of the authority and
responsibility of the Committee with respect to individuals who are Section 16
Participants or Section 162(m) Participants. If the Board or the Committee has
made such a delegation, then all references to the Committee in this Plan
include such other committee or one or more officers to the extent of such
delegation.
     (c) Indemnification. The Company will indemnify and hold harmless each
member of the Committee, the Chief Executive Officer of the Company, and each
officer or member of any other committee to whom a delegation under
Section 3(b) has been made, as to any act done, or determination made, with
respect to this Plan or any Award to the maximum extent that the law and the
Company’s articles of incorporation and by-laws permit.

4



--------------------------------------------------------------------------------



 



     4. Eligibility. The Administrator (to the extent of its authority) may
designate any of the following as a Participant from time to time: any officer
or other employee of the Company or its Affiliates, or an individual that the
Company or an Affiliate has engaged to become an officer or employee. The
Administrator’s designation of a Participant in any year will not require the
Administrator to designate such person to receive an Award in any other year. No
individual shall have any right to be granted an Award, even if an Award was
granted to such individual at any prior time, or if a similarly-situated
individual is or was granted an Award under similar circumstances.
     5. Types of Awards. Subject to the terms of this Plan, the Administrator
may grant any type of Award to any Participant it selects, but only employees of
the Company or a Subsidiary may receive grants of incentive stock options within
the meaning of Code Section 422. Awards may be granted alone or in addition to,
in tandem with, or in substitution for any other Award (or any other award
granted under another plan of the Company or any Affiliate).
     6. Shares Reserved under this Plan.
     (a) Plan Reserve. Subject to adjustment as provided in Section 13, an
aggregate of 36,965,289 Shares, plus the Shares described in subsection (c), are
reserved for issuance under this Plan. Notwithstanding the foregoing, subject to
adjustment as provided in Section 13, the Company may issue only 36,965,289
Shares under this Plan upon the exercise of incentive stock options.
     (b) Depletion and Replenishment of Share Reserve. The aggregate number of
Shares reserved under Section 6(a) shall be depleted by the number of Shares
with respect to which an Award is granted. If, however, an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award, or if Shares are forfeited under an Award, or if Shares are issued under
any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, or if an SAR is settled in cash, then
such Shares may again be used for new Awards under this Plan under Section 6(a),
but such Shares may not be issued pursuant to incentive stock options.
     (c) Addition of Shares from Predecessor Plan. After November 15, 2006, and
prior to December 31, 2009, if any Shares subject to awards granted under the
2000 Stock Option Plan would again become available for new grants under the
terms of such plan (and are in fact not used for new grants under such plan
prior to the Effective Date), then those Shares will be available for the
purpose of granting Awards under this Plan, thereby increasing the number of
Shares available for issuance under this Plan as determined under the first
sentence of Section 6(a). Any such Shares will not be available for future
awards under the 2000 Stock Option Plan after the Effective Date.
     (d) Participant Limitations. Subject to adjustment as provided in
Section 13, no Participant may receive Options for, and/or Stock Appreciation
Rights with respect to, more than 2,000,000 Shares during any two consecutive
calendar years. In the initial calendar year that this Plan is in effect, any
Options or SARs granted to a Participant under the 2000 Option Plan in such
calendar year shall be counted towards this limit. In all cases, determinations
under this Section 6(d) should be made in a manner that is consistent with the
exemption for performance-based compensation that Code Section 162(m) provides.
     7. Options. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each Option, including but not limited to:
(a) the grant date, which may not be any day prior to the date the Administrator
approves the grant; (b) the number of Shares subject to the Option; (c) the
exercise price, which may not be less than the Fair Market Value of the Shares
subject to the Option as determined on the date of grant; (d) the terms and
conditions of exercise; and (e) the term, except that an Option must terminate
no later than ten (10) years after the date of grant. In all other respects, the
terms of any incentive stock option should comply with the provisions of Code
Section 422 except to the extent the Administrator determines otherwise.

5



--------------------------------------------------------------------------------



 



     8. Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the number of Shares to which the SAR relates; (c) the
grant date, which may not be any day prior to the date the Administrator
approves the grant; (d) the grant price, provided that the grant price shall not
be less than the Fair Market Value of the Shares subject to the SAR as
determined on the date of grant; (e) the terms and conditions of exercise or
maturity; (f) the term, provided that an SAR must terminate no later than ten
(10) years after the date of grant; and (g) whether the SAR will be settled in
cash, Shares or a combination thereof. If an SAR is granted in relation to an
Option, then unless otherwise determined by the Administrator, the SAR shall be
exercisable or shall mature at the same time or times, on the same conditions
and to the extent and in the proportion, that the related Option is exercisable
and may be exercised or mature for all or part of the Shares subject to the
related Option. Upon exercise of an SAR in respect of any number of Shares, the
number of Shares subject to the related Option shall be reduced by the same
amount and such Option may not be exercised with respect to that number of
Shares. The exercise of any number of Options that relate to an SAR shall
likewise result in an equivalent reduction in the number of Shares covered by
the related SAR.
     9. Termination of Awards.
     (a) Termination of Employment. Unless otherwise provided by the
Administrator, in the event of the Participant’s termination of employment or
service from the Company and its Affiliates:
     (i) As a result of death, the Participant’s Award shall be exercisable
immediately to the extent it would have been exercisable had the Participant
remained in service for twelve (12) months after the date of death, and may be
exercised until the earlier of the first (1st) anniversary of the date of the
Participant’s death or the last day of the term of the Award.
     (ii) As a result of Retirement, the Participant’s Award shall be
exercisable immediately in full (provided that an Award made to a Participant
who Retires prior to the end of the first full calendar year following the
completion of the fiscal year in which such Award was granted shall be
exercisable only to the extent exercisable as of the date of Retirement and
without regard to Retirement), and may be exercised until the earlier of the
third (3rd) anniversary of the date of Retirement or the last day of the term of
the Award; provided that if the Participant is an officer of the Company at the
time of Retirement, the Award may be exercised for the remainder of its full
term;
     (iii) As a result of Disability, the Participant’s Award shall be
exercisable immediately in full, and may be exercised until the earlier of the
third (3rd) anniversary of the date of termination or the last day of the term
of the Award; provided that if the Participant is an officer of the Company at
the time of Disability, the Award may be exercised until the earlier of the
fifth (5th) anniversary of the date of termination or the date the Award
expires;
     (iv) For any other reason not described above (other than Cause, which is
governed by subsection (b)), the Participant’s Award may be exercisable (to the
extent exercisable as of the date of such termination) until the earlier of
thirty (30) days from the date of termination or the date the Award expires.
     For purposes of this subsection (a) and Sections 7 and 8, the termination
of an Award shall occur at the close of business at the Company’s headquarters
on the date in question, or if the date in question is a Saturday, Sunday or
holiday, on the immediately preceding business day.
     (b) For Cause or Inimical Conduct. Unless otherwise provided by the
Administrator, notwithstanding any provisions of this Plan or an Award agreement
to the contrary, a Participant’s Award shall be immediately cancelled and
forfeited, regardless of vesting, and any pending exercises shall be cancelled,
on the date that: (i) the Company or an Affiliate terminates the Participant’s

6



--------------------------------------------------------------------------------



 



employment for Cause, (ii) the Administrator determines that the Participant’s
employment could have been terminated for Cause if the Company or Affiliate had
all relevant facts in its possession as of the date of the Participant’s
termination, or (iii) the Administrator determines the Participant has engaged
in Inimical Conduct. The Administrator may suspend all exercises or delivery of
cash or Shares (without liability for interest thereon) pending its
determination of whether the Participant has been or should have been terminated
for Cause or has engaged in Inimical Conduct.
     10. Transferability. Awards are not transferable other than by will or the
laws of descent and distribution, unless and to the extent the Administrator
allows a Participant to: (a) designate in writing a beneficiary to exercise the
Award after the Participant’s death; or (b) transfer an Award.
     11. Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.
     (a) Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 11(b), this Plan will terminate on the tenth (10th) anniversary of the
Effective Date.
     (b) Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
     (i) the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) action of the Board,
(B) applicable corporate law or (C) any other applicable law;
     (ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (D) any other
applicable law; and
     (iii) shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) or 6(d) (except as permitted by Section 13); or (B) an amendment
that would diminish the protections afforded by Section 11(e).
          Notwithstanding anything in the Plan to the contrary, the Board
reserves the right to amend the provisions of Section 13(c) prior to the
effective date of a Change of Control without the need to obtain the consent of
a Participant or any other individual with an interest in an Award.
     (c) Amendment, Modification or Cancellation of Awards. Subject to the
requirements of this Plan including Section 11(e), the Administrator may modify,
amend or cancel any Award, or waive any restrictions or conditions applicable to
any Award or the exercise of the Award, provided that any modification or
amendment that materially diminishes the rights of the Participant, or the
cancellation of the Award, shall be effective only if agreed to by the
Participant, but the Administrator need not obtain Participant consent for the
modification, adjustment or cancellation of an Award pursuant to the provisions
of Section 13 or the modification of an Award to the extent deemed necessary in
the judgment of the Administrator to comply with any applicable law or the
listing requirements of any principal securities exchange or market on which the
Shares are then traded or to preserve favorable accounting treatment of any
Award for the Company. Notwithstanding the foregoing, unless determined
otherwise by the Administrator, any such amendment shall be made in a manner
that will enable an Award intended to be exempt from Code Section 409A to
continue to be so exempt, or to enable an Award intended to comply with Code
Section 409A to continue to so comply.
     (d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 11 and to
otherwise administer this Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of

7



--------------------------------------------------------------------------------



 



Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may be terminated by their own terms and conditions or the
terms and conditions of this Plan prior to its termination.
     (e) Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Section 13, neither the
Administrator nor any other person may decrease the exercise price for any
outstanding Option or SAR after the date of grant nor allow a Participant to
surrender an outstanding Option or SAR to the Company as consideration for the
grant of a new Option or SAR with a lower exercise price.
     (f) Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Administrator may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Administrator may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Administrator
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 11(b)(ii) or (iii).
     (g) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.
     12. Taxes.
     (a) Withholding. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan, and
the Company may defer making payment or delivery if any such tax may be pending
unless and until indemnified to its satisfaction. If Shares are deliverable upon
exercise or payment of an Award, the Administrator may permit or require a
Participant to satisfy all or a portion of the federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares, in each case having a Fair Market Value equal to
the amount to be withheld. However, to the extent that the limitation in this
sentence must apply for the Company to avoid an accounting charge, the amount to
be withheld may not exceed the total minimum federal, state and local tax
withholding obligations associated with the transaction. If the Administrator
permits an election, the election must be made on or before the date as of which
the amount of tax to be withheld is determined and otherwise as the
Administrator requires.
     (b) No Guarantee of Tax Treatment. Notwithstanding any provisions of this
Plan, the Company does not guarantee to any Participant or any other Person with
an interest in an Award that any Award intended to be exempt from Code
Section 409A shall be so exempt, nor that any Award intended to comply with Code
Section 409A shall so comply, nor will the Company or any Affiliate indemnify,
defend or hold harmless any individual with respect to the tax consequences of
any such failure.
     13. Adjustment Provisions; Change of Control.
     (a) Adjustment of Shares. If (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged,
(ii) the Company shall subdivide or combine its Shares or the Company shall
declare a dividend payable in Shares, other securities, or other property;
(iii) the Company shall effect a cash dividend the amount of which exceeds ten
percent (10%) of the Fair Market Value at the time the dividend is declared, or
the Company shall effect any other dividend or other distribution on the Shares
in the form of cash, or a repurchase of Shares, that

8



--------------------------------------------------------------------------------



 



the Board determines by resolution is special or extraordinary in nature or that
is in connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares, or (iv) any other event
shall occur, which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then the Board or Committee shall, in such manner as it deems equitable, adjust
any or all of: (i) the number and type of Shares subject to this Plan (including
the number and type of Shares described in Sections 6(a), 6(c) and 6(d)) and
which may after the event be made the subject of Awards under this Plan,
(ii) the number and type of Shares subject to outstanding Awards, and (iii) the
exercise or grant price with respect to any Award. Without limitation, in the
event of any reorganization, merger, consolidation, combination or other similar
corporate transaction or event, whether or not constituting a Change of Control
(other than any such transaction in which the Company is the continuing
corporation and in which the outstanding Stock is not being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), the Committee may substitute, on an equitable basis as the Committee
determines, for each Share then subject to an Award and the Shares subject to
this Plan (if the Plan will continue in effect), the number and kind of shares
of stock, other securities, cash or other property to which holders of Stock are
or will be entitled in respect of each Share pursuant to the transaction.
          Unless the Administrator determines otherwise, any such adjustment to
an Award that is exempt from Code Section 409A shall be made in manner that
permits the Award to continue to be so exempt, and any adjustment to an Award
that is subject to Code Section 409A shall be made in a manner that complies
with the provisions thereof. Further, the number of Shares subject to any Award
payable or denominated in Shares must always be a whole number. Notwithstanding
the foregoing, in the case of a stock dividend (other than a stock dividend
declared in lieu of an ordinary cash dividend) or subdivision or combination of
the Shares (including a reverse stock split), if no action is taken by the Board
or Committee, adjustments contemplated by this subsection that are proportionate
shall nevertheless automatically be made as of the date of such stock dividend
or subdivision or combination of the Shares.
     (b) Issuance or Assumption. Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the Administrator may authorize the
issuance of Awards under this Plan or the assumption of awards issued under
other plans upon such terms and conditions as it may deem appropriate, subject
to the listing requirements of any principal securities exchange or market on
which the Shares are then traded.
     (c) Change of Control. If the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate that discusses the effect of a Change of Control on the vesting of
a Participant’s Awards, then such agreement shall control the vesting of such
Awards upon the occurrence of a Change of Control. In all other cases, unless
provided otherwise in an Award agreement, upon a Change of Control, all Awards
then held by Participants who are employed by the Company or an Affiliate shall
be exercisable in full. In addition, upon a Change of Control, the Committee
may, in its discretion, cancel each outstanding Award effective on the date of
the Change of Control in exchange for a cash payment to the holder thereof in an
amount equal to the number of Options or Stock Appreciation Rights that have not
been exercised multiplied by the excess of the fair market value per Share on
the date of the Change of Control (as determined by the Committee) over the
exercise price of the Option or the grant price of the Stock Appreciation Right,
as the case may be.
          Except as otherwise expressly provided in any agreement between a
Participant and the Company or an Affiliate, if the receipt of any payment by a
Participant under the circumstances described above would result in the payment
by the Participant of any excise tax provided for in Section 280G and
Section 4999 of the Code, then the amount of such payment shall be reduced to
the extent required to prevent the imposition of such excise tax.

9



--------------------------------------------------------------------------------



 



     14. Miscellaneous.
     (a) Other Terms and Conditions. Any Award may also be subject to other
provisions (whether or not applicable to the Award granted to any other
Participant and whether determined at the time of grant or later) as the
Administrator determines appropriate, including, without limitation, provisions
for:
     (i) the payment of the purchase price of Options by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;
     (ii) restrictions on resale or other disposition of Shares; and
     (iii) compliance with federal or state securities laws and stock exchange
requirements.
     (b) Employment. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate. Unless determined otherwise by the Administrator, for
purposes of this Plan and all Awards, the following rules shall apply:
     (i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;
     (ii) a Participant who ceases to be employed by the Company or an Affiliate
and immediately thereafter becomes a non-employee director of the Company or of
an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased;
     (iii) a Participant employed by an Affiliate will be considered to have
terminated employment with the Company and its Affiliates when such entity
ceases to be an Affiliate.
          Notwithstanding the foregoing, for purposes of an Award that is
subject to Code Section 409A, if a Participant’s termination of employment
triggers the payment of compensation under such Award, then the Participant will
be deemed to have terminated employment upon a “separation from service” within
the meaning of Code Section 409A.
     (c) No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Administrator may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.
     (d) Offset. The Company shall have the right to offset, from any amount
payable or stock deliverable hereunder, any amount that the Participant owes to
the Company or any Affiliate without the consent of the Participant or any
individual with a right to the Participant’s Award.
     (e) Unfunded Plan. This Plan is unfunded and does not create, and should
not be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.

10



--------------------------------------------------------------------------------



 



     (f) Requirements of Law and Securities Exchange. The granting of Awards and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under this Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.
     (g) Governing Law. This Plan, and all Awards hereunder, and all
determinations made and actions taken pursuant to this Plan, shall be governed
by the internal laws of the State of Wisconsin (without reference to conflict of
law principles thereof) and construed in accordance therewith, to the extent not
otherwise governed by the laws of the United States or as otherwise provided
hereinafter. Notwithstanding anything to the contrary herein, if any individual
(other than the Company) brings a claim that relates to benefits under this
Plan, regardless of the basis of the claim (including but not limited to
wrongful discharge or Title VII discrimination), such claim shall be settled by
final binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) and the following provisions, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
     (i) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591

The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
     (ii) Compliance with Personnel Policies. Before proceeding to arbitration
on a complaint, the claimant must initiate and participate in any complaint
resolution procedure identified in the personnel policies of the Company or an
Affiliate, as applicable. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
complaint resolution procedure of the Company or an Affiliate, as applicable,
has been completed.
     (iii) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under the award or policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s

11



--------------------------------------------------------------------------------



 



fees to the extent permitted by law, or the imposition of sanctions for abuse of
the arbitration process. The arbitrator’s award must be rendered in a writing
that sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
     (iv) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Affiliate shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
     (v) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
     (vi) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.
     (h) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Title of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.
     (i) Severability. If any provision of this Plan or any Award agreement or
any Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any Award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, Award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
Award agreement and such Award will remain in full force and effect.

12